—In an action to recover interest on certain bank accounts, the plaintiffs appeal, as limited by their brief, from so much of an order of the *435Supreme Court, Nassau County (Burke, J.), dated December 6, 2001, as granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to the terms of their account and customer agreements, the plaintiffs were not entitled to receive interest on their deposits. Consequently, as there is no issue of fact, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint (see CPLR 3212). S. Miller, J.P., Krausman, Luciano and Cozier, JJ., concur.